DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	The election of species requirement dated 11/20/2020 is withdrawn.
	Claims 23-35 are examined in this Office action.

Information Disclosure Statement
The citation of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
	The drawings were received on 10/2/2019.  These drawings are not accepted. The text in Figures 3 to 6, in particular the axis labels is not legible.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The present title is “Diagnostic Markers”; however, the claims are drawn to methods of treating a cancer patient with an EGFR inhibitor that do not involve diagnosis.

The abstract of the disclosure is objected to because it describes predicting a response to a cancer therapy while the claims focus on treating a patient based on hypomethylation of the ERBB2 gene.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites “the patient” in lines 5 and 7 and “the patient’s” in line 3, presumably in reference to a “cancer patient” that was previously introduced in the claim. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  The claim recites "detected to be hypomethylation" rather than "detected to be hypomethylated". Appropriate correction is required.


Claim Interpretation
Claim 23 is drawn to a “method of treating a cancer patient with an EGFR inhibitor”. The claim specifies the cancer is a “lung cancer”. The preamble breathes life and meaning into the claims by setting forth the intended use of method. Thus, all three of the positively recited active methods are required in all embodiments. The three steps are:
“detecting the methylation status of the ERBB2 gene from a sample from the patient’s cancer”

The step broadly encompasses using any technology, methodology or process to assay for and detect the methylation status of the ERBB2 gene within a lung cancer sample from a lung cancer patient.
“selecting the patient for the treatment if the methylation status of the ERBB2 gene is detected to be hypomethylation”

The recitation “the treatment” is interpreted as referring the “treating a cancer patient with an EGFR inhibitor”. The recitation “the patient” is interpreted as referring to a “cancer patient” introduced previously. The step implicitly requires detecting hypomethylation of the ERBB2 gene within the lung cancer sample, because the performance of the step is conditioned on such detection. If hypomethylation is not detected the step is not performed and such an embodiment is outside the scope of the claimed method. Similarly, if a patient is selected for the treatment but the selection is not based at least on part on the detection of hypomethylation of the ERBB2 gene in the lung cancer sample, such an embodiment is outside the scope of the claimed method. The term 
“administering an effective amount of the EGFR inhibitor to the patient”

The recitation “the patient” is interpreted as referring a “cancer patient” introduced previously. The scope of EGFR inhibitors to be administered would be understood by the ordinary artisan as known EGFR inhibitors that treat lung cancer in the field.

Claim 24 depends from claim 23 and further limits the detecting step to detecting the methylation status in a portion of the ERBB2 gene.

Claim 25 depends from claim 24 and further limits the part of the ERBB2 gene to the enhancer portion of the ERBB2 gene.

Claim 25 depends from claim 24 and further limits the part of the ERBB2 gene to an enhancer portion of the ERBB2 gene.

Claim 26 depends from claim 24 and further limits the part of the ERBB2 gene to an enhancer and a promoter portion of the ERBB2 gene.



Claim 28 depends from claim 24 and further limits the part of the ERBB2 gene to one that comprises the full length nucleic acid sequence of SEQ ID NO: 1.

Claim 29 depends from claim 27 and further limits the part of the ERBB2 gene to one comprising a 6 CpG repeat region and comprising SEQ ID NO: 2. The claim is interpreted as limiting the 6 CpG repeat region portion of the ERBB2 gene to one comprising SEQ ID NO: 2.

Claims 30 and 31 depend from claim 23 and further limit when hypomethylation is detected within the context of the “selecting” step.

Claim 32 depends from claim 23 and further limits the EGFR inhibitor.

Claim 33 depends from claim 32 and further limits the EGFR inhibitor to erlotinib.

Claim 34 depends from claim 23 and further limits the lung cancer to NSCLC, which is understood in the field to be non-small cell lung cancer.

Claim 35 depends from claim 23 and further limits how the detecting of the methylation status is performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, it is unclear what is encompassed by the limitation "a 6 CpG repeat region". SEQ ID NO: 2 is identified as being a “a 6 CpG repeat region”. A 6 CpG repeat region encompasses the following sequence: CGCGCGCGCGCG; however, SEQ ID NO: 2 does not include such as sequence. It is unclear which region within SEQ ID NO: 2 is the 6 CpG repeat region or how SEQ ID NO: 2 can be used to identify other “6 CpG repeat regions”.
Regarding claim 30, it is unclear how the claim further limits elements of claim 23. Claim 23 refers to “the methylation status of the ERBB2 gene is detected to be hypomethylation”. The instant specification defines “hypomethylation” as a majority of the possibly methylated CpG sites are unmethylated (e.g. less than half of the CpG sites are methylated). Thus, claim 32 involves detection of a majority of the CpG sites 
Conclusion
Claims 27 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634